Election/Restrictions
Claims 1 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18 and 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard on 5/9/2022.
The application has been amended as follows: 
Claims 14-18 are canceled.

Claim 13: in line 29 “at least one collapsed” has been replaced with --the at least one--.
Claim 13: in line 33, “collapsed” has been replaced with --at least one--.
Claim 13: in line 57, “bifurcated” has been replaced with --at least one bifurcated--.
Claim 13: in line 69: “bifurcated” has been replaced with --at least one bifurcated--.
Claim 13: in line 70: “the properties” has been replaced with --properties--.
Claim 13: in line 70, “bifurcated” has been replaced with --at least one bifurcated--.
Claim 13: in line 71, “bifurcated” has been replaced with --at least one bifurcated--.

Claim 22: in line 8, “at least one collapsed” has been replaced with --the at least one--.
Claim 22: in line 12, “collapsed” has been replaced with --at least one--.
Claim 22: in line 16, “collapsed” has been replaced with --at least one--.
Claim 22: in line 20, “collapsed” has been replaced with --at least one--.
Claim 22: in line 24, “collapsed” has been deleted.
Claim 22: in line 43, “bifurcated” has been replaced with --at least one bifurcated--.
Claim 22: in line 66, “the properties” has been replaced with --properties--.
Claim 22: in line 66, “bifurcated” has been replaced with --at least one bifurcated--.
Claim 22: in line 67, “bifurcated” has been replaced with --at least one bifurcated--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 5/11/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771